Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doolin et al. (US 5431540) in view of Ernest (US 3317256).
Re’ Claim 1, 7, 8. Doolin discloses A pitch change link comprising: a shaft 20 having a first end region 12 and a second end region 16; and a bearing 14 on at least one of the first end region and the second end region, the bearing having: a bearing 14; and a bearing ring 42, 24S at least partially surrounding the bearing the first end region opposing the second end region. 
Doolin does not teach the bearing being a cartridge and the bearing ring having geometric symmetry and having a cross section that is wider at a first end than at a second end and additional limitations of claim 7 wherein the bearing cartridge is in contact with the defined receptacle in a nested configuration.. Ernest teaches the bearing being a cartridge (See Fig. 4) and the bearing ring having geometric symmetry and having a cross section that is wider at a first end 84, 82 than at a second end 30 (See Fig. 1) wherein the bearing cartridge is in contact with the defined receptacle in a nested configuration. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cartridge of Ernest in the invention of Doolin in order to allow for an easily replicable cartridge bearing.
Re’ Claim 2. Doolin discloses The pitch change link as recited in claim 1, wherein the bearing ring defines a plurality of connector receptacles 40 spaced no more than about ninety degrees apart from each other.
Re’ Claim 3. Doolin discloses The pitch change link as recited in claim 2, wherein the defined plurality of connector receptacles 40 is no more than about sixty degrees apart from each other.
Re’ Claim 4. Doolin discloses The pitch change link as recited in claim 1, wherein the bearing ring includes a rim substantially circumferencing the first end region (Fig. 5A, 74: 24S 42).
Re’ Claim 5. Doolin discloses The pitch change link as recited in claim 4, wherein the bearing ring defines a bearing ring recess substantially circumferencing the second end (where the receptacles are located on the bearing ring).
Re’ Claim 6. Doolin discloses The pitch change link as recited in claim 5, wherein at least one of the first end region and the second end region defines a receptacle (open end of the rod in which the bearings are to be inserted) configured to engage the bearing cartridge (shouylder 22S)
Re’ Claim 9. Combination of Doolin and Ernest clearly disclose The pitch change link as recited in claim 6, wherein at least one of the first end region and the second end region includes a shoulder 22S projecting into the defined receptacle and substantially circumferencing the defined receptacle and wherein at least one of the first end region and the second end region further defines a pitch change link recess substantially circumferencing the defined receptacle.
Re’ Claim 10. Ernest teaches what Doolin does not The pitch change link as recited in claim 9, further comprising: a spanner nut 82 including a first fastener; wherein the bearing ring includes a second fastener 106 configured to mate with the first fastener. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cartridge of Ernest in the invention of Doolin in order to allow for an easily replicable cartridge bearing which was also capable of being disassembled.
Re’ Claim 11. The combination of Doolin and Ernest teach The pitch change link as recited in claim 10, wherein the first fastener engages the defined pitch change link recess and the shoulder engages the bearing ring recess. See figure 1 of Ernest and the pitch change link of Doolin. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cartridge of Ernest in the invention of Doolin in order to allow for an easily replicable cartridge bearing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hamption et al. (US 20180141650).
Re’ Claim 12. Hampton discloses A bearing cartridge comprising: a bearing (elastomeric and internal elements of 232, 234); and a bearing ring (outer edge of 234, 232) at least partially surrounding the bearing, the bearing ring having a geometric symmetry and having a cross section that is wider at a first end than at a second end (clearly shown to taper on one end), the first end opposing the second end.
Re’ Claim 15. Hampton discloses The bearing cartridge as recited in claim 12, wherein the bearing ring includes a rim substantially circumferencing the first end (outer ring of the bearing shown in Fig. 8).
Re’ Claim 16. The bearing cartridge as recited in claim 12, wherein the bearing ring defines a bearing ring recess substantially circumferencing the second end (inner ring of the bearing shown in Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamption et al. (US 20180141650) in view of Foskey et al. (US 20150239555).
Re’ Claim 13-14. Foskey teaches what Hampton does not The bearing cartridge as recited in claim 12, wherein the bearing ring defines a plurality of connector receptacles 236 spaced apart from each other. However Foskey does not teach the receptacles to be no more than about ninety degrees, or 60 degrees. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the receptacles of Foskey in the invention of Hampton in order to allow for the insertion into a more robust cavity/structure to insert the bearing as shown in Foskey and secure the race outer ring with the set screw/nut further reducing movement and wear of the outer ring. It would further have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple receptacles (more than the two in Foskey), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In this case it would have been obvious in order to allow for more variety in the insertion of the race to modify its position so as to change the bearings position if more wear was to occur on  certain parts of the outer race ring. 

Allowable Subject Matter
Claims 17-20 are allowed.
The prior art alone or in combination teach the specific means of wear reduction for a bearing cartridge for a pitch change linkage having a bearing ring as disclosed, unlocking, rotating and locking the bearing again. The closest prior art teaches bearings for a pitch change linkage which has notches to rotate for fine adjustments, however, the bearing ring and method of rotating would not have been obvious from the prior art. Further it would be in hindsight to include elements of other bearing cartridges to reach the same invention. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doolin et al. (US 5431540) – Discloses rotating incrementally a bearing at the end of a link. 
Rohrer et al. (US 4969754) – Discloses a shoulder that a bearing would be seated on when inserted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642